ORDER
PER CURIAM.
Edward L. Alexander (Claimant) appeals from the final award of the Labor and Industrial Relations Commission affirming the decision of the Administrative Law Judge and denying Claimant workers’ compensation benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence and further, is not against the overwhelming weight of the evidence. Davis v. Research Medical Center, 903 S.W.2d 557, 565 (Mo. App. W.D. 1995). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).